 
Exhibit 10.1
 
FACTORING, SECURITY AND SERVICE AGREEMENT


THIS FACTORING, SECURITY AND SERVICE AGREEMENT (“Agreement”) is made on December
21, 2010, by and between TCI Business Capital, Inc., a Minnesota corporation,
with a principal place of business at 12270 Nicollet Avenue South, Burnsville,
MN 55337 ("TCI") and WINLAND ELECTRONICS, INC. , a Minnesota Corporation, with a
principal place of business at 1950 Excel Drive, Mankato, MN 56001 ("Client").
TCI and Client are collectively referred to herein as “Parties”, in plural
usage, or “Party”, in singular usage, as required by context.
1. Purchase of Accounts. Client will offer to sell to TCI, and TCI may purchase
from Client, such open accounts receivable ("Accounts") arising in the ordinary
course of business of Client, as are acceptable to TCI. Client is obligated for
repayment of all Accounts purchased by TCI or assigned to TCI. TCI, in its sole
discretion, will determine what Accounts are acceptable. TCI will advance to
Client at the time of the purchase of Accounts the percentage of the face
amounts of the Accounts specified on the attached rate sheets; and the remainder
("Reserves"), less any charges,
discounts, factoring fees, deductions or payments, as specified on the attached
rate sheets or in this Agreement, will be paid to Client within a reasonable
time after receipt of payment in full by TCI of all such Accounts by the parties
indebted thereon ("Debtor(s)"). No such payments need be made by TCI in respect
of any Accounts purchased or assigned  hereunder, if Client is in default in the
performance of any provisions of this Agreement. Client agrees to deliver a
"Request to Factor" of Accounts, in a form approved by TCI, and it is agreed
that the delivery of any such form shall vest in TCI all the Client's right,
title and interest in said Accounts, together with any undercharges, collateral,
or guarantees thereon.
2. Charges. TCI shall deduct from collections and Reserves, the amounts and
charges shown on the attached rate sheets. In the computation of interest, TCI
may allow three (3) banking days for the collection of uncollected funds. In
addition, Client shall pay the cost of filing any public record required at
TCI's discretion. Client shall pay all out-of-pocket expenses incurred by TCI in
connection with any transaction related to or incurred on behalf of or in
connection with Client including but not limited to attorney's fees and
allocated internal costs, together with all special service charges contained on
the attached rate sheets. TCI shall deduct an interest payment on advances
against inventory from collections and reserves on the daily balance of the net
funds employed by TCI, net of all payments received from Debtors, Client or on
Client's behalf for purchased accounts receivable. Net shall be defined as the
process that takes place the day TCI identifies payments with their
corresponding account. Interest payments shall be calculated daily (on the basis
of actual days elapsed in a 360-day year) at a rate per annum equal to Twelve
percent (12.0%) above the prime rate of interest publicly announced by Bank of
America of Chicago ("Interest Rate"). The Interest Rate shall also be charged to
Client on all other indebtedness due by Client to TCI under this Agreement,
except those specifying a different rate, from the date incurred through the
date paid. In the computation of interest, TCI may allow five (5) banking days
for the collection of uncollected funds on the Prime rate accounts.
3. Representations. The Client represents, warrants and agrees that as of the
date of delivery of each of such Accounts: (a) Client's principal place of
business, its books and records relating to the Accounts and the Accounts are
located at the address set forth below; (b) Client owns the Accounts free and
clear of the rights of any purchaser and liens, security interests, and
encumbrances and will not assign or grant a security interest in or encumber the
Accounts; (c) Client has made proper entries upon its books, disclosing the
absolute sale of Accounts to TCI; (d) each of the Debtors named in the Accounts
have legal capacity to contract and are indebted to Client in the amounts
indicated by Client on any forms documenting the Accounts which TCI may
reasonably require from Client; (e) every Account is a certain undisputed claim
for products and/or services provided by Client, is not subject to any set off
or counterclaim and will not be contingent upon the fulfillment of any condition
whatsoever, and TCI may verify all such Accounts or any portion thereof; (f)
each Debtor named in each Account is solvent, and each Account will be paid in
full on or before the date due, and if not so paid Client will, upon demand,
promptly pay any amount represented to be owing thereon to TCI; and (g) Client
does not own, control, or exercise dominion over, in any way whatsoever, the
business of any of the Debtors.
4. Covenants, Rights and Responsibilities. (a) If any Debtor objects to the
quality of products or services provided by Client, then the Client will
forthwith pay to TCI the amount represented to be owing on such Account; (b) if
any Account has not been paid in full to TCI for any reason whatsoever within 75
days on Non-ADI USA accounts and 95 days on ADI USA accounts from the date of
initial purchase of the Account by TCI, then TCI may require Client to
repurchase the Account from TCI for the principal face amount of the Account. If
Client fails to repurchase any Account within one (1) business day after demand
by TCI, then such failure shall constitute a default under this Agreement; (c)
if any allowance or credit on any Account is given by the Client, then Client
shall pay the amount thereof immediately to TCI; (d) Client, upon demand, will
open all mail only in the presence of a representative of TCI who may take
therefrom any remittances; (e) TCI may endorse the name of the Client upon any
such remittances, if payable to Client, and may sign and endorse the name of
Client on any invoice, freight bill, bill of lading, storage receipt, warehouse
receipt, or any other instrument or document in respect of any Account, and may
sign the name of Client on any notices TCI may give to Debtors; (f) TCI may,
from time to time, enter Client's premises to inspect, check, make copies of or
extracts from the books, Accounts, orders and original correspondence relating
to Accounts, and Client will make available its books, records and files to TCI
at any time for such purposes; (g) TCI may hold for purchase or as security any
Accounts, invoices, freight bills, timesheets, property, securities, guarantees
or monies of Client, which may at any time be assigned to, delivered to, or come
into the possession of TCI, and may apply these or the proceeds thereof to the
payment of any amounts which at any time, then or thereafter, are or may be
owing to TCI by Client; (h) if TCI for any reason deems any of Client’s Accounts
or Debtors as insecure or insolvent then in such event Client will immediately
pay to TCI the amount represented to be owing by such Debtor on any Account; (i)
Client will execute and deliver to TCI any and all instruments or documents, and
do any and all things, necessary or convenient to carry into effect the
provisions of this Agreement, and Client hereby authorizes TCI to file any
financing statements, financing statement amendments, or any other documents
necessary to perfect TCI's security interest in the Accounts and Collateral
described below; (j) Client has not and will not re-date invoices, timesheets,
or freight bills or reissue new invoices, timesheets, or freight bills in full
or partial satisfaction of old invoices, timesheets, or freight bills; (k)
Client shall pay TCI an Account audit fee at a rate of one hundred ten dollars
($110.00) per hour or five and 95/100th dollars ($5.95) per invoice at TCI’s
option due to misrepresented or fraudulent invoices; (l) if Client or any Debtor
is required by law to file a notice of business activities report, Client will
do so on behalf of itself and the Debtor and indemnify TCI from any loss
resulting from Client's or debtor's failure to do so; (m) during the term of the
Agreement and any extension thereof, Client shall provide TCI with an executed
copy of
 
 
 

--------------------------------------------------------------------------------

 
 
each quarterly withholding tax return as filed with the Internal Revenue Service
together with proof of payment of the amount due thereunder; such copy and proof
of payment shall be provided to TCI no less than ten (10 ) business days after
the filing due date of such return; (n) Client shall require, as a term of its
agreements with all Account Debtors on Accounts hereafter arising, that the
Debtor waive and agree not to assert, as against an assignee of the Account, any
defenses or counterclaims that the Debtor could assert against the Client,
including the defense of failure to deliver the relevant goods or provide the
relevant services; Client shall include such a provision in its printed terms
and conditions of sale; ( o) if at any time TCI's ownership interest, lien or
security interest becomes junior or subordinate to any other interest, security
interest or lien, TCI, at its sole discretion, may reserve an amount equal to
such prior interest, security interest, or lien until the indebtedness is
satisfied or TCI deems itself secure; and (p) Client will comply with any
additional covenants, promises, and responsibilities set forth on Exhibit A
attached hereto and made a part hereof.
5. Assignment and Collection. (a) TCI may issue billing and receive payment on
all accounts of Client without regard to whether such accounts have been
purchased by TCI. Client hereby authorizes TCI to bill Client's Accounts and to
receive payment on Client's Accounts and assigns its invoices or freight bills
(collectively known as "Bills") to TCI for collection. Client hereby authorizes
TCI to receive payments and negotiate and deposit checks in Client's name to
TCI's bank account; (b) TCI will settle with Client and mail to Client a
statement on any date a payment is received setting forth the amount received
and any deductions made for, inter alia, fees, charges, security reserve or
charge backs. TCI will pay Client all funds available net of amounts due TCI
from Client under any provision of this Agreement; (c) Client agrees that it
will not attempt to direct payments of Bills other than to TCI, and that it will
promptly forward to TCI any payments of Bills that it receives.
6. Collection of Accounts. Client hereby authorizes TCI or its agent to notify
Debtors and collect Accounts from Debtors whether or not a default has occurred
under this Agreement. Client agrees that it will deliver to TCI at 12270
Nicollet Avenue South, Burnsville, MN 55337, upon its receipt thereof, all
payments received by Client in respect to, or on account of, any Accounts sold
or assigned to TCI. TCI may notify any Debtor, and Client hereby appoints TCI
its attorney in fact irrevocably (which appointment is coupled with an interest)
for it and in its name, and at the cost and expense of Client, to demand,
collect, compromise, sue for, and institute and complete any action or
proceedings whatsoever for the collection of any monies due upon any Accounts.
7. Lien and Security Interest; Assignment of Receivables. (a) To secure the
payment of all of its obligations to TCI, Client hereby grants to TCI a
continuing security interest in all assets including all general intangibles in
which Client has an interest, now or hereafter existing or acquired, and
wheresoever located, tangible or intangible, including but not limited to all
present and hereafter existing or acquired tools, equipment, goods, inventory,
furniture, fixtures, account lists, accounts receivables, Accounts, collateral,
instruments, invoices, freight bills, security agreements, promissory notes,
bills of lading, certificates of deposit, tax refunds, insurance proceeds, cash
proceeds, payment intangibles, conditional sale and lease contracts, chattel
paper, deeds of trust, stocks, bonds, deposit accounts, security deposits, and
contract rights, and all other hypothecations, now or hereafter owned or
acquired by Client, and all proceeds and collections thereof, all guarantees and
other security therefore, and all rights, title and interest of Client in any
repossessed or unshipped goods, together with all of Debtors’ books of accounts,
records, all certificates of title, all software, advances and all proceeds,
products, returns, additions, accessions and substitutions of and to pay any of
the foregoing (all of which is sometimes hereinafter referred to collectively as
"Collateral"). TCI shall have the right to use the name of Client in enforcing
TCI's rights hereunder; (b) Client will make due and timely payment or deposit
of all taxes, assessments, or contributions required by law and will execute and
deliver to TCI, on demand, appropriate certificates attesting to the timely
payment or deposit of all such taxes, assessments or contributions. Client will
use the Collateral for lawful purposes only, and with all reasonable care and
caution, and in conformity with all applicable laws, ordinances and regulations.
At its own cost and expense Client will keep the Collateral in first class
order, repair and condition and maintain insurance on all Collateral for the
full value thereof; (c) TCI shall at all times have free access to and the right
of copy and inspection of any part or all of the Collateral and any records of
Client and Client shall deliver to TCI the originals or true copies of such
papers and instruments relating to any or all of the Collateral as TCI may
request at any time; (d) Upon request of TCI, Client shall pledge, assign and
deliver the Collateral to TCI at its office in Burnsville, Minnesota, or such
other places as TCI may designate, together with schedules executed by Client,
listing the Collateral and fully and correctly specifying in adequate detail the
aggregate unnumbered, unpaid face amount of each Account and the amount of the
deferred installments thereof falling due each month. The schedule shall be of
form satisfactory to TCI. Any  representations, warranties, guarantees and
undertakings of the Client or guarantors shall be cumulative and not exclusive.
Client agrees that TCI may from time to time verify the validity, amount and
other matters relating to the Collateral by means of mail, telephone or
otherwise in the name of Client or TCI; (e) Failure of Client to include any
item of Collateral in any schedule, or failure to deliver physical possession of
any instruments, documents or writings in respect of any Collateral shall not
invalidate TCI's lien and security interest therein, except to the extent that
possession may be required by applicable law for the perfection of said lien or
security interest; (f) Failure of TCI to demand or require Client to include any
items of Collateral in any schedule, to execute any schedule, to assign and
deliver any schedule, or to deliver physical possession of any instruments,
documents or writings related to the Collateral shall not relieve Client of its
duty to do so; (g) In the event of default, as defined in Paragraph 9 hereof,
and until such default is either cured by Client or waived by TCI in writing,
TCI may, without prior notice to Client, apply all or any part of the proceeds
of any advance or advances thereafter made upon any schedule or schedules to
reduction of any of Client's obligations to TCI; (h) Client authorizes TCI to
file all Financing Statements, Amendments, and Continuations in the proper
records; and (i) Without written consent of TCI, Client shall not allow any
financing statement or Notice of Assignment of Accounts other than those
executed or filed as a result of purchases or advances hereunder to be on file
in any public office covering any of Client's Accounts, proceeds thereof or
other Collateral subject to the security interest granted to Client in this
Agreement.
8. Delinquent Accounts. At any time after TCI discovers that its ability to
collect on an Account has been impaired, TCI will identify said Account as
"delinquent". Delinquent Accounts must be purchased back by Client within one
business day of demand by TCI. If for any reason a delinquent Account is not
repurchased by Client, TCI may, in its sole discretion, extend the repurchase
date on the delinquent Account(s). Delinquent Accounts will carry a fee of 3.0%
every 15 days on the gross face value of the Account. The fee shall accrue from
the first day the Account(s) are identified as delinquent to the day credits are
applied to the specific Account. No reserve will be returned on delinquent
Accounts until all delinquent Accounts are paid in full. Delinquent Accounts
must be repurchased by the Client from the first available funds due Client
unless there is a repayment plan approved by TCI.
9. Default and Remedies. If Client defaults in the performance of any provision
of this Agreement, suspends business voluntarily or involuntarily, makes an
assignment for the benefit of creditors, has a receiver appointed, petitions
voluntarily or involuntarily under the Bankruptcy Code or any amendment thereof,
or a creditor's committee is named for Client, or in the event of occurrence of
any act whatsoever amounting to a business failure by Client, or if Client fails
to notify TCI of any change in senior management or key contacts or violates the
requirements of Paragraph 14 relating to a transfer of its business, or does not
meet Client's minimum monthly volume requirement as stated on attached Rate
Sheet, TCI shall have the following rights and remedies in addition to all
rights and remedies provided in this Agreement, in the
 
 
 

--------------------------------------------------------------------------------

 
 
Uniform Commercial Code---Secured Transactions, or provided under any other law,
such rights and remedies being cumulative and not exclusive: (a) Client will, on
demand, repurchase from TCI all the outstanding and unpaid Accounts, and will
pay TCI therefore the aggregate principal amount owing thereon, plus charges
accrued thereon, attorney's fees, interest at the prime rate in effect at the
date of default at Bank of America of Chicago, all expenses of collection, and
other charges or expenses paid or incurred by TCI in respect of Accounts,
Debtors, Clients, or guarantors, or in the prosecution or defense of any actions
in respect of this Agreement, or Accounts purchased hereunder, less any amounts
payable by TCI to Client hereunder, and upon Client’s failure to repurchase, TCI
may liquidate Accounts and other Collateral by sale at public or private sale,
on ten (10) days written notice by first class mail to Client, or on such notice
as may be required from any right or equity of redemption of Client, and the net
proceeds of such sale shall be applied against the repurchase price and TCI
shall be entitled to any surplus, and Client shall pay any deficiency; (b) TCI
may, at any time, enter upon any premises in which the Collateral or any part
thereof may be located, and without resistance or interference by the Client,
take possession of the Collateral; and dispose of all or any part of the
Collateral on any premises of the Client; require the Client to assemble and
make available to TCI all or any part of the Collateral at any place and time
designated by TCI which is reasonable and convenient to TCI and the Client;
remove all or any part of the Collateral from any premises on which any part may
be located for the purpose of effecting sale or other disposition thereof; sell,
resell, lease, assign and deliver, or otherwise dispose of, the Collateral or
any part thereof in its existing condition or following any commercially
reasonable preparation or processing, at public or private proceedings, in one
or more parcels at the same or different times with or without having the
Collateral at the place of sale or other disposition, for cash, upon credit or
for future delivery, and in connection therewith TCI may grant options, at such
place and time or times and to such persons, firms or corporations as TCI deems
appropriate, and without demand for performance or any notice or advertisement
whatsoever except that where applicable law requires reasonable notice of sale
or other disposition, the Client hereby agrees that ten (10) days notice by
first class mail, postage prepaid, to any address of the Client set forth on
this Agreement, of the place and time of any public sale or of the place and
time after which any private sale or other disposition may be made, shall be
deemed reasonable notice of such sale or other disposition; or liquidate or
dispose of the Collateral or any part thereof in any other commercially
reasonable manner. Client hereby waives all equity and right of redemption. TCI
may buy any part or all of the Collateral at any public sale and, if any part of
or all of the Collateral is of a type customarily sold in a recognized market or
is of a type which is the subject of widely distributed standard price
quotations, TCI may buy at private sale, all free from any equity or right of
redemption which is hereby waived and released by the Client, and TCI may make
payment therefor by credit bidding all or part of the total amount Client owes
TCI hereunder; (c) TCI may apply the cash proceeds actually received from any
sale or other disposition to the reasonable expenses of retaking, holding,
preparing for sale, selling, leasing and the like, to reasonable attorney's fees
if this Agreement is referred to an attorney for enforcement, to all legal
expenses, court costs, collection charges, travel and other expenses which may
be incurred by TCI in attempting to collect the payment of any obligations to
Client or to enforce this Agreement and realize upon the Collateral, or in the
prosecution or defense of any action or proceeding related to the subject matter
of this Agreement; and then to payment of any obligation to TCI, in such order
as to principal or interest as TCI may desire; and the Client shall at all times
be and remain liable and, after crediting the net proceeds of sale or other
disposition as aforesaid, will pay TCI on demand any deficiency remaining,
including interest thereon and the balance of any above-described expenses at
any time unpaid, with any surplus to be paid to TCI; (d) TCI shall have the
right to notify the U.S. Postal Service authorities to change the address for
the delivery of mail addressed to Client to such address as TCI may designate
and Client hereby grants to TCI an irrevocable Power of Attorney coupled with an
interest to sign and execute all forms necessary for the change o f address, and
Client hereby designates TCI as its agent to receive and open Client's mail; (e)
It is agreed by and between the parties that the bankruptcy, insolvency or
dissolution of any guarantor of this Agreement or the purported or attempted
termination or repudiation of any guaranty of this Agreement, in whole or in
part shall be deemed an incident of default with respect to this Agreement; (f)
because the factoring fee percentage rates on the rate sheets are based on a
minimum monthly volume of Accounts Client will be assigning to TCI for the term
of this Agreement, Client agrees that during the term of this Agreement (and
including any renewal or extension terms) Client will owe monthly factoring fees
which are at least equal to an amount determined by multiplying the factoring
fee percentage rates (for all discounts, interest and other factoring fees) set
forth on attached rate sheets times the minimum monthly volume requirement of
Client invoices as set forth on attached rate sheets, and such minimum amount of
factoring fees (less factoring fees paid by Client) will accrue and accumulate
during this Agreement and will be due and payable in full upon the demand of TCI
or, if no demand is made, upon termination of this Agreement for any reason. The
failure of TCI to collect such volume deficiency charge during any period shall
not constitute a waiver by TCI of that right; (g) TCI may hold Client reserves
in an amount equal to Client's default until that point in time that the default
has been satisfied; (h) TCI may, at its option and without notice, adjust any
rates, charges, or fees as set forth herein and in the rate sheet; (i) TCI, in
its sole discretion, may elect to waive any default by Client under the
Agreement or otherwise. If TCI elects to waive such default, it may, without
notice to client, charge client a fee (the "Default Waiver Fee"). The Default
Waiver Fee shall be the greater of one hundred twenty-five percent (125%) of any
monetary damage or twenty-five dollars ($25.00). TCI may collect any Default
Waiver Fee incurred by Client either directly from Client or as provided in
paragraphs 1 and 2 of the Agreement. Default charges, at the election of TCI,
may be calculated from the date of this Agreement and are cumulative; (j) In the
event Client has a T-Chek fuel account and is in default hereunder, Client
hereby authorizes TCI and T-Chek to transfer funds between the T-Chek fuel
account and TCI; and (k) TCI could take the money from any of the Client’s
deposit accounts without prior notice following the occurrence of a default (or
even in the absence of default) under the factoring agreement.
10. Future Agreements. TCI and Client may enter into additional agreements
including, but not limited to, third party buyout agreements, by which TCI may
purchase other accounts receivable of Client. All indebtedness and obligations
of Client to TCI under this Agreement and under all other agreements, present
and future, constitute one general obligation secured by Collateral and security
held and to be held by TCI hereunder and by virtue of all other agreements
between TCI and Client, now and hereafter existing. It is distinctly understood
and agreed that all of the rights granted to TCI and contained in this Agreement
shall likewise, insofar as applicable, apply to any modification of or
supplement to this Agreement and to any other agreements, present and future,
between Client and TCI.
11. Modifications. TCI may, without notice to Client, grant extensions to, or
adjust claims, or make compromises, compositions, or settlements with Debtors
with respect to any Accounts, or any collateral or insurance applying thereon,
without affecting the liability of Client hereunder.
12. Waiver. Client waives notice of nonpayment, protest and demand, or notice of
protest and demand, of any Accounts, or any securities or instruments relating
to any such Accounts. No waiver by TCI of any of its rights shall operate as a
waiver of any other of its rights or any of its rights on a future occasion. All
rights and remedies herein are cumulative and not alternative.
 
 
 

--------------------------------------------------------------------------------

 
 
13. Benefit. This Agreement shall be binding upon and inure to the benefit of
the Parties, their legal representatives, and their permitted successors and
assigns.
14. Place of Business; Transfer of Business.  (a) Client warrants and represents
that its only places of business, including warehouse and storage, are as set
forth below or otherwise previously notified to TCI in writing, and that TCI
will be notified promptly in writing of any change of location or addition of
any place of business or record keeping.  Client further warrants and represents
that the only office where it maintains records concerning the Accounts herein
referred to is its chief place of business set forth under its signature below.
(b)Client covenants and promises that it will not transfer its business or any
part of its business (i) to an employee, officer, director, shareholder, member,
or other owner of Client, or to any relative of such person, or to any
corporation or company owned in part or in whole by such person, without
receiving full and fair consideration for the transfer and without providing
prior written notice to TCI and obtaining the prior written consent of TCI to
the transfer based on Client’s reasonable assurance that all Accounts owing to
TCI will be paid following such transfer, or (ii) to any other transferee
without receiving full and fair consideration for the transfer and without
providing prior written notice to TCI and obtaining the prior written consent of
TCI to the transfer based on Client’s reasonable assurance that all Accounts
owing to TCI will be paid following such transfer.  ANY SUCH TRANSFER WITHOUT
TCI’S PRIOR WRITTEN CONSENT SHALL BE A DEFAULT UNDER THIS AGREEMENT AND ALSO
SHALL BE CONSIDERED A TRANSFER WITH ACTUAL INTENT TO HINDER, DELAY, OR DEFRAUD
TCI IN COLLECTING THE ACCOUNTS.
15. Assignment. This Agreement may be assigned by TCI without notice to Client.
However, this Agreement may not be assigned by Client  without the prior written
consent of TCI.
16. Amendment. This Agreement contains the entire agreement of the parties
hereto, and may be amended only by a writing signed by the Parties.
17. Construction, Jurisdiction and Process Agent. (a) This Agreement and all
disputes between the parties hereto shall be governed by and construed in
accordance with the laws of the State of Minnesota and the undersigned agrees to
exclusive jurisdiction for all disputes in the state courts of Minnesota. This
Agreement shall be deemed to have been entered into and executed in the State of
Minnesota. The undersigned specifically waive any right to trial by jury in any
court with respect to all claims, including any contractual, tortious or
statutory claim, counterclaim or cross-claim against TCI arising out of or in
connection with any Guaranty, this Agreement or related documents because the
parties hereto believe that the costs and delays associated with a jury trial
make a jury determination neither desirable nor appropriate; (b) Client agrees
to notify TCI in writing of any change in address which differs from that
appearing on this Agreement. Client hereby designates CT Corporation System,
Inc., Minneapolis, MN as its agent to accept service of process in the State of
Minnesota; (c) Client hereby authorizes TCI to send any notice at TCI ’s
discretion, via certified or first class mail, e-mail, or fax to Client's
address listed below.
18. Limited Power of Attorney. To facilitate TCI’s performance or observance of
such covenants of Client, Client hereby irrevocable appoints and authorizes TCI,
or TCI’s delegate, as its attorney-in-fact, with the right (but not the duty),
to endorse on its behalf Client's name on checks, IRS Tax Form 8821, or other
forms or remittance received where such endorsement may be required to effect
collections and as to any forms of Collateral, such as, inter alia, letters of
credit, deeds of trust, notes, deeds or any other such document where said
Collateral must be considered by TCI for collection of Client's obligation
hereunder. These powers shall permit TCI to deal generally in all respects,
without restriction, in and with any of the property that constitutes either the
Accounts secured hereunder, or the Collateral described herein. These powers
shall permit TCI to give written notice to the U.S. Postal Service to effect
such change or changes of address so that all mail addressed to Client shall be
delivered to TCI. Nothing contained in this Agreement shall require TCI to
initiate or become a party to any litigation. TCI may require adequate security
from Client for TCI's attorney's fees and costs before becoming a party to any
litigation with respect to Accounts or Collateral granted to or purchased by
TCI. These powers of attorney shall be deemed to be coupled with an interest and
shall not be revoked except with the prior written consent of TCI.
19. Termination. (a) This Agreement shall begin on the date first written above
and continue in full force and effect for a period of Twenty-Four(24) months.
This Agreement, along with the rate, volume commitment and other terms on rate
sheets, shall automatically renew every Twenty-Four (24) months unless Client
gives TCI written notice to the contrary at least Sixty (60) days prior to the
expiration thereof. Upon TCI’s receipt of Client’s written termination of this
Agreement, the relationship between TCI and Client, along with the purchase of
additional Accounts, shall cease. All rights, obligations, and remedies of the
Parties arising before termination and/or relating to Accounts purchased before
termination (including without limitation rights to indemnification) will remain
in full force and effect. In the event that either Party shall terminate this
Agreement before the first funding transaction, Client will pay to TCI all fees
related to the account initiation, including but not limited to a three hundred
and ninety-five dollar ($395.00) setup fee; (b) All fees accumulated, any
overages or shortages shall accrue to each and every renewal of this Agreement;
(c) TCI may  terminate this Agreement for any reason whatsoever upon thirty (30)
days prior written notice to Client or immediately at any time, with or without
notice to Client, if the Client is in default under any provision of this
Agreement. (d) In the event of a loan pre-payment by borrower, and not at the
request of TCI, a fee of 1% of the line amount will be charged through the term
of the contract.
20. Jury Trial Waiver. The Client hereby authorizes TCI through its attorneys at
law to appear for Client in any Minnesota Court or the United States District
Court for the District of Minnesota at Minneapolis, Minnesota, or any other
Court of competent jurisdiction at any time, to waive Client’s right to jury
trial.
21. Announcements. Client authorizes TCI to make appropriate announcements of
the financial arrangement entered into by Client and TCI, in such publications
and to such selected parties as TCI shall in its sole discretion deem
appropriate.
22. Severability. If for any reason any portion of this Agreement or related
documents is deemed or ruled to be invalid for any reason whatsoever, then in
such event and at the sole discretion of TCI, all other portions of this
Agreement and related documents shall continue in full force and effect.
23. Indemnification. Client agrees to indemnify, defend and hold TCI harmless
from any and all claims, damages, actions, or judgments including attorney's
fees, which TCI may have to pay and defend against with respect to any third
party claims arising out of the transactions entered into pursuant to the terms
and conditions of this Agreement.
24. Continuing Effect. The provisions of this Agreement shall apply to all
present and future transactions whereby TCI advances monies to Client or whereby
Client sells or assigns Accounts to TCI.
25. Headings. The headings contained in the Agreement are for reference purposes
only and shall not affect the meaning or interpretations of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
26. Incorporation by Reference. The Recitals and Exhibit A attached hereto are
hereby incorporated by reference and made a part hereof.
27. Counterparts. This Agreement may be executed via facsimile in one or more
counterparts, and by the Parties hereto in separate counterparts, each of which
when executed shall be deemed an original, but all of which taken together shall
constitute one and the same agreement.

 
IN WITNESS WHEREOF the Parties, through their authorized representative, have
executed this Agreement on the date first shown above.


 

 

 TCI BUSINESS CAPITAL, INC.      WINLAND ELECTRONICS, INC.  
/s/ Brian Flynn
   
/s/ Glenn Kermes
 
Name:  Brian Flynn
   
Name:  Glenn Kermes
 
Title:  Chief Risk Officer
   
Title:   Chief Financial Officer
 








STATE OF  MINNESOTA )
                                                )SS
COUNTY OF BLUE EARTH)




The foregoing instrument was acknowledged before me this 21st day of December,
2010  by Glenn Kermes the Chief Financial Officer of WINLAND ELECTRONICS, INC. ,
a  Minnesota corporation, on behalf of the corporation.




Notary Public  /s/  Sonya Prange






Exhibit A